Title: From John Adams to John Jay, 26 March 1788
From: Adams, John
To: Jay, John


          
            Dear Sir
            London March 26. 1788
          
          I have only Time to introduce to you and Mrs Jay, my Daughter Smith and to recommend her to your Patronage and Mrs Jays Friendship.
          I shall embark in Six or Eight days. I am just returned from a cold Journey to the Hague and Amsterdam, where I met Mr Jefferson very unexpectedly. He has persuaded me, to open another Loan, which he will transmit to Congress. I am very anxious least it should be taken amiss by Congress. But it will be neither Profit nor Pleasure to me. The Character of the U. states demanded it.
          Europe is in an ill temper. Fear Jealousy and Hatred, prevail to a great degree: and War tho it may be delayed a Year, or Two cannot be far off. in Holland all is quiet: but a deep Resentment and discontent rankles in the Minds of many. The first steps taken by Monsr de st Priest after his arrival at the Hague, will afford a Clue to unravel the Politicks of the French Cabinet and of all Europe.— England is not complaisant to Prussia, more than to France. and the stocks labour to a degree that shows all is not well in the apprehensions of the Speculators.
          My Reception in Holland was very flattering: but I must delay Sending Copies of my Memorial and the answer of their High Mightinesses, till my Arrival in America. a Letter from the Prince of orange to Congress I shall send by Coll smith.
          I am my dear sir with every sentiment / of Esteem, your Frd & sert
          
            John Adams
          
        